Filed 6/23/22 P. v. Wilson CA1/3

                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                DIVISION THREE


 THE PEOPLE,
             Plaintiff and Respondent,
                                                                        A163946
 v.
 DARRYEAL WOODROW WILSON,                                               (Napa County
                                                                        Super. Ct. No. 21CR000159)
             Defendant and Appellant.


         Darryeal Wilson appeals from a judgment following his conviction for
violating Penal Code section 290.011 by failing to register as a transient sex
offender. Appellant entered a plea of nolo contendere to this offense, and also
admitted a prior strike conviction for violating section 288, subdivision (a).1
He was sentenced to an aggregate term of 32 months in prison and ordered to
pay $370 in fines and fees. Appellant’s counsel has filed a brief that raises no
issue for appeal and asks this court for an independent review of the record
pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende). Having conducted
that review, we affirm the judgment.



        Statutory references are to the Penal Code unless otherwise
         1

indicated. Because appellant’s conviction is based on a plea, the factual
background summarized in this opinion is drawn from the preliminary
hearing evidence.

                                                               1
                   SUMMARY OF RECORD ON APPEAL
      In February 2018, Napa Police Detective Garrett Wade registered
appellant as a sex offender in Napa County. During his initial interview,
appellant reported that he was transient, and that he was living in his car at
a Walmart parking lot. Because appellant was a transient, Detective Wade
was required to reregister appellant as a sex offender every 30 days. (See
§ 290.011, subd. (b).) Between February 2018 and January 2021, appellant
complied with his registration obligations, and reported that he continued to
live as a transient.
      On January 19, 2021, appellant had an appointment to update his
registration. At the time, Detective Wade was registering people over the
phone because of the COVID-19 pandemic. On the morning of January 19, a
police records specialist called appellant in advance of his appointment with
Wade. Appellant reported that his brother had died and he was on a train to
Chicago. When Wade called appellant later that day, appellant did not
answer. Wade left a message reminding appellant that he needed to update
his registration and asking him to call back. Appellant did not return Wade’s
call. Wade left another message the next day, but appellant did not call
Wade to update his registration.
      Detective Wade obtained a “cell phone ping warrant,” which enabled
him to locate appellant’s phone. Retrieved data showed that appellant was in
Bullhead, Arizona on January 26, 2021, and that he was in Deming, New
Mexico on February 15. On February 15, Wade learned that appellant had
been arrested in Deming. A Deming police officer told Wade that officers had
also located a car that was registered in California and contained a release of
liability made out to appellant. The car was not the same vehicle that
appellant had reported living in when he stayed at the Napa Walmart.



                                       2
      On October 1, 2021, the District Attorney filed an amended information
charging appellant with two felonies: failing to register and reregister as a
person living as a transient who is required to register as a sex offender
(§ 290.011, subd. (a)); and failing to provide notice to a registering law
enforcement agency within five days of moving out of the state (§ 290.011,
subd. (f)). The first count was accompanied by an allegation that appellant
has two or more prior violations of the transient sex offender registration
requirement. The information also contained a special allegation that
appellant has a prior strike conviction for violating section 288. (§ 667,
suds. (b)–(i).)
      On October 1, 2021, appellant entered a plea of no contest to the first
count in the amended information and admitted a prior strike conviction.2
Appellant also admitted his prior violations of the registration statute. The
court found that appellant’s plea was “freely and voluntarily entered,” there
was a factual basis for the plea, and appellant made an “intelligent waiver” of
his rights. The record contains a copy of the fully executed plea form and
waiver of appellant’s trial rights. The second count in the amended
information was dismissed.
      Appellant was sentenced on November 5, 2021. The record reflects that
the court received and considered the probation report before denying
appellant probation and sentencing him to a total term of 32 months in
prison. The court imposed a low term of 16 months for the registration



      2 A few days before appellant entered his plea, he expressed
displeasure with his court-appointed counsel and a desire to potentially
represent himself. These matters were discussed at a hearing conducted
pursuant to People v. Marsden (1970) 2 Cal.3d 118. Following that hearing,
appellant and his counsel conferred and reached an understanding about how
to proceed.

                                        3
violation, which was doubled because of appellant’s prior strike conviction.
Appellant was given credit of 264 days for time served in custody plus 264
days of conduct credit. Terms and conditions of sentencing included
submitting DNA samples (§ 296), a $300 restitution fine (§ 1202.4), and a $70
assessment fee (Gov. Code, § 70373).
                                 DISCUSSION
      The Wende brief filed by appellant’s counsel does not draw our
attention to any issues under Anders v. California (1967) 386 U.S. 738, 744.
Appellant was appraised of his right to file a supplemental brief and to
request to have his counsel relieved, but he did neither. (See People v. Kelly
(2006) 40 Cal.4th 106, 110.)
      Following Wende guidelines, we have conducted an independent review
of the record summarized above and conclude there are no meritorious issues
to be argued on appeal. “Issues cognizable on an appeal following a guilty
plea are limited to issues based on ‘reasonable constitutional, jurisdictional,
or other grounds going to the legality of the proceedings’ resulting in the
plea.” (People v. De Vaughn (1977) 18 Cal.3d 889, 895.) “The same rule
applies after a defendant enters a plea of ‘nolo contendere’ (‘no contest’).
[Citation.] ‘ “In short, a defendant ‘cannot admit the sufficiency of the
evidence by pleading guilty [or nolo contendere] and then question the
evidence by an appeal . . . .’ ” ’ ” (In re Troy Z. (1992) 3 Cal.4th 1170, 1181.)
      In the present case, appellant did not seek or obtain a certificate of
probable cause pursuant to section 1237.5. Our independent review discloses
no issue requiring further briefing.
                                 DISPOSITION
      The judgment is affirmed.




                                         4
                                 TUCHER, P.J.

WE CONCUR:

FUJISAKI, J.
PETROU, J.




People v. Wilson (A163946)




                             5